DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim(s) 12, 12, 13, 14, 15, 16, 17, 18, 19 & 20 been renumbered 12, 13, 14, 15, 16, 17, 18, 19, 20 & 21. 


Allowable Subject Matter
Claim(s) 4-8, 11, 12, 13 [[12]], 14 [[13]], 17 [16]], 18 [[17]], 19 [[18]], 20 [[19]], 21 [[20]] is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valicherla et al. (US 2018/0255591 A1) and further in view of Crossland et al. (US 2006/0010096 A1). 
Re Claim 1, 9 & 15 [[14]], Valicherla teaches a processor implemented method for execution and controlling applications in computing devices, comprising: 

establishing, by the CDAL, a communication session between the master device and a plurality of client devices using the created ad hoc network, wherein the master device and the plurality of client devices are associated with an entity; (Valicherla; FIG. 1-8; ¶ [0064]-[0080], [0110]-[0127]; An ad hoc mesh network communication session between a plurality of devices.) 
Valicherla does not explicitly suggest upgrading in the offline mode, by the CDAL, a version of one or more applications comprised in the plurality of client devices to a corresponding version of one or more corresponding applications comprised in the master device; and synchronizing in the offline mode, via the ad hoc network, the master device and the plurality of client devices such that a uniform user interface (UI) is enabled for the master device and the plurality of client devices.
However, in analogous art, Crossland teaches upgrading in the offline mode, by the CDAL, a version of one or more applications comprised in the plurality of client devices to a corresponding version of one or more corresponding applications comprised in the master device; and (Crossland; FIG. 1-8; Summary, ¶ [0044]-[0050]; The embodiment(s) detail methodology similar in scope and concept in which a master device upgrades a plurality of networked devices installed information/data.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valicherla in view of Crossland to update data on devices in an offline mode for the reasons of managing and distributing data to devices in an offline mode. (Crossland Abstract & Summary) 

Re Claim 2, Valicherla-Crossland discloses the processor implemented method as claimed in claim 1, wherein the step of creating, in an offline mode, an ad hoc network by a cloud driven application launcher, is preceded by: 
transmitting, by the client device, a request to a cloud server; and (Valicherla; FIG. 1-4; ¶ [0057]-[0063]; Client requests to a cloud server.) 
obtaining, from the cloud server, information pertaining to an entity to which the one client device is tagged to, based on the request, and wherein the information pertaining to the entity is stored in a database of the client device. (Valicherla; FIG. 1-8; ¶ [0057]-[0063], [0122]-[0128]; The sending of requested information from the cloud to request client device.) 

Claim(s) 3, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valicherla et al. (US 2018/0255591 A1), in view of Crossland et al. (US 2006/0010096 A1) and further in view of KOBAYASHI (US 2015/0358428 A1) 
Re Claim 3, Valicherla-Crossland discloses the processor implemented method as claimed in claim 2, yet does not explicitly suggest wherein when the cloud server fails to recognize the client device, the cloud server aborts communication with, and transmission of subsequent information to, the client device.  
However, in analogous art, KOBAYASHI teaches wherein when the cloud server fails to recognize the client device, the cloud server aborts communication with, and transmission of subsequent information to, the client device. (KOBAYASHI; FIG. 1-5; ¶ [0089]-[0120], [0164]; The embodiment(s) detail the termination of communication between a cloud server and a client device when authentication cannot be performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valicherla-Crossland in view of KOBAYASHI to abort communication with client devices for the reasons of disconnection connection to client devices from cloud server when authentication is not possible. (KOBAYASHI ¶ [0089]-[0097], [0107]-[0114]) 

Re Claim 10 & 16 [[15]], Valicherla-Crossland discloses the client device of claim 9, wherein the CDAL of the client device is configured to: 
transmit a request to a cloud server; and (Valicherla; FIG. 1-4; ¶ [0057]-[0063]; Client requests to a cloud server.)

Valicherla-Crossland does not explicitly suggest wherein when the cloud server fails to recognize the client device, the cloud server aborts communication with, and transmission of subsequent information to, the client device.  
However, in analogous art, KOBAYASHI teaches wherein when the cloud server fails to recognize the client device, the cloud server aborts communication with, and transmission of subsequent information to, the client device. (KOBAYASHI; FIG. 1-5; ¶ [0089]-[0120], [0164]; The embodiment(s) detail the termination of communication between a cloud server and a client device when authentication cannot be performed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Valicherla-Crossland in view of KOBAYASHI to abort communication with client devices for the reasons of disconnection connection to client devices from cloud server when authentication is not possible. (KOBAYASHI ¶ [0089] - [0097], [0107]-[0114]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457